Mailed:										
In re application of							:
Barnes et al.								:		
Serial No. 16/380,272							:	DECISION ON
Filed:	April 10, 2019							:	PETITION
For:  METHOD FOR FABRICATING A 3D COMPOSITE STRUCTURE	:
INCLUDING SMOOTHING OF SUPPORT 	STRUCTURES			:

This is a decision on the Petition under 37 CFR 1.144 filed on January 05, 2021 to request to withdraw the restriction requirement made final in the Office Action of January 04, 2021. 

A Requirement for Restriction/Election was mailed on November 10, 2020 that set forth a restriction requirement between the inventions drawn to a method for fabricating a composite part (Group I) and a system (Group II). The requirement further included an election of species for the smoothing means to be selected from a configured nozzle (Specie 1) and an ironing tool (Specie 2).  The Applicants’ elected Group I/Specie 1 with traverse in the response filed on November 25, 2020. A Non-final Office Action was mailed on January 04, 2021 that maintained the original restriction requirement and made this requirement final. The present petition was filed on January 05, 2021 requesting withdrawal of the restriction requirement.

MPEP 803 sets forth the following two criteria for a proper requirement between patentably distinct inventions: (A) The inventions must be independent or distinct as claimed; and (B) There would be a serious burden on the examiner if restriction is not required.  

MPEP 806.05(e) sets forth that a process and apparatus for its practice can be shown to be distinct inventions, if either or both of the following can be shown: (A) that the process as claimed can be practiced by another materially different apparatus or by hand; or (B) that the apparatus as claimed can be used to practice another materially different process.

The petition argues “that the examiner has required restriction between the inventions of Groups I and II merely because Group I is a method invention and Group II is an apparatus invention. Applicant submits that there is no authority for restriction between claims solely for this reason. Applicant uses the same clauses in Group II, claims 11-20, as in Group I, claims 1-10, but with ‘means for’ preceding the clause to make those claims apparatus claims.” 

This argument is not persuasive because examiner has shown that the process as claimed can be practiced by another and materially different apparatus. The broadest reasonable interpretation of the apparatus claims is constrained by the requirements of 35 U.S.C. 112(f).  As such, it is agreed that an apparatus being utilized to practice the claimed process could be materially different than the claimed apparatus, e.g. an apparatus that performs the claimed steps but that would not read on the claimed 




apparatus in view of the 35 U.S.C. 112(f) constrained scope. It is noted that the examiner is not relying on 35 U.S.C. 112(f) alone, but rather the examiner is explaining how 35 U.S.C. 112(f) in this instance effectively establishes that the process as claimed can be practiced by another and materially different apparatus. Moreover, the examiner has shown that the apparatus as claimed can be used to practice another and materially different process. The claimed process requires use of filaments made of a support structure. However, the claimed apparatus must only have a structure that is capable of providing filaments made of a support structure. Thus, an apparatus that provides initial layers of material that do not read upon the necessary support structure material could be properly applied against the apparatus claims, but likely could not be properly applied against the method claims. Further, although not stated by the examiner, the claimed apparatus could be used to practice another and materially different process where the support structure is not smoothed by the means for smoothing. In one example, an apparatus may have something that reasonably reads upon means for smoothing the support structure but does not smooth it or anything else. This apparatus would read on the apparatus claims, but not the method claims. As another example, an apparatus may have a means for smoothing that is capable of smoothing the support structure but smooths the part material instead of the support structure material. This apparatus would also read on the apparatus claims, but not the method claims.

The examiner has also shown that there would be a serious search burden to examine the distinct inventions. As an initial matter, the inventions are properly classified differently, as set forth in the Office Action of January 04, 2021. Also, for the reasons discussed above and outlined by the examiner, different search queries would be required as the examiner needs to keep these differences in scope in view as he searches for applicable art.   

As to the species requirement, these species are mutually exclusive and the examiner adequately establishes that there would be a search burden to examine the mutually exclusive/non-obvious variant nature of each of the species.
     
For the above reasons, this petition is DENIED.  

/Timothy H. Meeks/    
_____________________________      
Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

bc
SHUMAKER, LOOP & KENDRICK, LLPNORTHROP GRUMMAN CORPORATION1000 JACKSON STREETTOLEDO OH 43604